UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7140



STEWART L. FIELDS,

                                               Plaintiff - Appellant,

          versus


JIM RUBENSTEIN, Commissioner; WILLIAM S.
HANIES, Warden; BILL ESLIE, Associate Warden
of Operations; BOBBY HAMRICK, Medical
Administrator; CLIFFTON HYRE, M.D., O.D.;
CORRECTIONAL MEDICAL SERVICES; JANE DOE;
JOHN DOE,

                                           Defendants - Appellees,


          and


WEST VIRGINIA BOARD OF RISKS AND INSURANCES
MANAGEMENT,

                                                           Defendant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-04-2)


Submitted:   November 18, 2003         Decided:     November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Steward L. Fields, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Stewart L. Fields appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) action and denying several

motions. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Fields v. Rubenstein, No. CA-04-2 (N.D.W. Va. May 28,

& June 15, 2004).       We grant Fields’ motion to dismiss John and Jane

Doe as parties to the appeal.                  We deny Fields’ motions for

appointment of counsel, injunctive relief and damages, and service

of three Appellees.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 3 -